COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ernest C. Adimore-Nweke v. The State of Texas

Appellate case number:     01-20-00012-CR

Trial court case number: 2233595

Trial court:               County Criminal Court at Law No. 15 of Harris County

                                                 and

Appellate case name:       Ernest C. Adimore-Nweke v. The State of Texas

Appellate case number:     01-20-00014-CR

Trial court case number: 2233594

Trial court:               County Criminal Court at Law No. 15 of Harris County


        Appellant, Ernest C. Adimore-Nweke, has filed notices of appeal from the trial court’s
judgments signed on December 11, 2019. On November 23, 2021, this Court denied appellant’s
“Emergency Motion for Reporter Records at No Cost,” among other things.1 At that time,
appellant was instructed to file with this Court by December 23, 2021 proof from the court
reporter that he has paid or made arrangements to pay for the preparation of the reporter’s record.
Appellant was advised that without such proof, the Court may consider and decide only those
issues or points that do not require a reporter’s record for a decision. See TEX. R. APP. P.
34.6(b)(1), 35.3(b)(2), (b)(3), (c), 37.3(c). Appellant has not adequately responded.

         Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See TEX. R. APP. P 37.3(c). Appellant’s brief or briefs are due
to be filed in these appeals within thirty days of the date of this order. TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

1
       The trial court has determined that appellant is not indigent under Texas Rule of Civil Procedure
       145 for purposes of these appeals.
Judge’s signature: ________/s/ Julie Countiss___________
                          Acting individually


Date: January 20, 2022